The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities: Page 1, in the heading immediately preceding paragraph [0003] and page 3, in the heading immediately preceding paragraph [0033], note that --OF THE INVENTION-- should be inserted after “SUMMARY” (i.e. page 1) and inserted after “DETAIL DESCRIPTION” (i.e. page 3), respectively at these instances for consistency with PTO guidelines. Page 1, in paragraph [0004], 8th, 13, lines therein, note that it is unclear whether the recitation of “an orthographic projection of the reference electrode on the first base substrate” would be an accurate characterization, especially since the “reference electrode” being located on the “first base substrate” would appear to be a “projection” onto --the second base substrate-- and thus appropriate clarification is needed. Page 1, in paragraph [0004], 14th line therein; page 3, in paragraph [0019], 7th to 10th lines therein; page 6, in paragraph [0041], 5th line therein; page 10, in paragraph [0063], 9th & 10th lines therein: note that it is unclear whether the recitation of “an orthographic projection of the at least one bias line on the second base substrate” would be an accurate characterization, especially since the “at least one bias line” being located on the “second base substrate” would appear to be a “projection” onto --the first base substrate-- and thus appropriate clarification is needed. In the replacement paragraphs to the 10th & 11th paragraphs on page 2, first line therein, it is noted that the respective recitation of “a (first/second) line spacing” is vague in meaning at these instances, especially since the configuration of the “bias line” (i.e. 10th paragraph) or the “delay line” (i.e. 11th paragraph) has not been specified as to give meaning to “a line spacing” and thus appropriate clarification is needed. Page 2, in paragraphs [0010] & [0011], note that the recitation of “both two opposite sides of (a/the) trace” is vague in meaning, respectively at these instances and thus appropriate clarification is needed. Page 4, in paragraph [0034], third, 5th, 6th, 9th, 11th lines therein, note that --words-- should be inserted after “The” or “the”, respectively at these instances for an appropriate characterization. Page 4, in paragraph [0035], third, 7th, 9th lines therein, note that --(Fig. 1)-- should be inserted after “30” (i.e. third line therein), inserted after “22” (i.e. 7th line therein) and inserted after “23” (i.e. 9th line therein), respectively at these instances for consistency with the labeling in  that drawing. Page 4, in paragraph [0035], 6th line therein and page 6, in paragraph [0040], 6th line therein, note that --as shown in Fig. 1-- should be inserted after “30”, respectively at these instances for an appropriate characterization consistent with the labeling in that drawing. Page 4, in paragraph [0035], 11th & 12th lines therein; page 6, in paragraph [0040], 9th line therein; page 10, in paragraph [0063], 11th & 12th lines therein; page 13, in paragraph [0084], 4th & 5th lines therein: note that it is unclear whether the respective recitation of “an orthographic projection of the ground plane 11 on the first base substrate 10” would be an accurate characterization at these instances, especially since the “reference electrode” being located on the “first base substrate” would appear to be a “projection” onto --the second base substrate-- and thus appropriate clarification is needed. Page 5, in paragraph [0037], second line therein, note that --as shown in Fig. 2-- should be inserted after “Q1” for an appropriate characterization consistent with the labeling in that drawing. Page 5, in paragraph [0039], 4th line therein; page 7, in paragraph [0045], second line therein; page 9, in paragraph [0053], third line therein: note that a --,-- should be inserted after “30” (i.e. paragraph [0039]), inserted after “24” (i.e. paragraph [0045]) and inserted after “fact” (i.e. paragraph [0053]), respectively at these instances for grammatical clarity. Page 6, in paragraph [0040], 11th & 13th lines therein, it is noted that --(Fig. 3)-- should be inserted after “Q2” (i.e. 11th line therein) and inserted after “Q1” (i.e. 13th line therein), respectively at these instances for consistency with the labeling in that drawing. Page 6, in paragraph [0041], first line therein, note that --(Figs. 3 and 4)-- should be inserted after “24” for consistency with the labeling in those drawings. Page 6, in paragraph [0041], 6th line therein, note that it is unclear whether the recitation of “an orthographic projection of the delay line on the second base substrate” would be an accurate characterization, especially since the “delay line” being located on the “second base substrate” would appear to be a “projection” onto --the first base substrate-- and thus appropriate clarification is needed. Page 6, in paragraph [0042], 5th line herein, note that the recitation of “the bias line 24 is equivalent to be broken” is vague in meaning and thus appropriate clarification is needed. Page 7, in paragraph [0045], 4th line therein, note that the recitation of “the trajectory of the delay line” is vague in meaning and thus appropriate clarification is needed. Page 7, in paragraph [0046], 7th line therein, note that the recitation of “both which the DC” is vague in meaning and thus appropriate clarification is needed. Page 7, in paragraph [0047], last line therein, note that the recitation of “thereby a phase shift … signal is better” should be rewritten as --thereby improving a phase shift … signal-- for an appropriate characterization. In the replacement paragraph to the last paragraph on page 7, third line therein, note that it is unclear as to what characterizes “a bow shape” and thus appropriate clarification is needed; 7th, 14th lines therein, note that the recitation of “a normal line” is vague in meaning, especially since it is unclear what would characterize a line as being “normal” and thus appropriate clarification is needed; 9th, 16th lines therein, note that --d1-- should be inserted after “distance” (i.e. 9th line therein) and note that --d2-- should be inserted after “distance” (i.e. 16th line therein), respectively at these instances for clarity and completeness of description. Page 10, in paragraph [0063], first to 8th lines therein, it is noted that the description herein needs to reference the corresponding drawing depicting the embodiment described herein for clarity and completeness of description. Page 13, in paragraph [0084], second, third lines therein, note that reference label “24” is vague in meaning, especially since Fig. 11 does not depict such a feature and thus appropriate clarification is needed.  Appropriate correction is required.
The disclosure is objected to because of the following informalities: Note that the following reference labels in the indicated drawings need to be correspondingly described in the specification description of the indicated drawings for clarity and completeness of description: Fig. 9, “10”; Fig. 11 (12, 21, 22, 23, 40, 50).  Appropriate correction is required.
The drawings are objected to because of the following: Note that the replacement sheet of drawings filed 11 January 2021 appears to be improper, especially since Fig. 4 (i.e. at page 2/6 of the original drawings) has been omitted from the replacement drawing. Accordingly, the replacement sheet of drawings has been disapproved and thus applicants’ need to provide a replacement drawing sheet that includes Fig. 4 along with other amendments to the drawing.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15; 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, lines 8 & 14 and in claim 16, lines 9, 11, note that it is unclear whether the recitation of “an orthographic projection of the reference electrode on the first base substrate” would be an accurate characterization, especially since the “reference electrode” being located on the “first base substrate” would appear to be a “projection” onto --the second base substrate-- and thus appropriate clarification is needed.
In claims 1, 16, last line in each claim, note that the recitation of “cover a microwave transmission region” is vague in meaning, especially since it is unclear what characterizes such a “microwave transmission region” and thus appropriate clarification is needed.
In claim 1, lines 15, 16, note that it is unclear whether the recitation of “an orthographic projection of the (at least one bias line (i.e. line 15)/delay line (i.e. line 16), respectively) on the second base substrate” would be an accurate characterization, especially since the “at least one bias line/delay line” being located on the “second base substrate” would appear to be a “projection” onto --the first base substrate-- and thus appropriate clarification is needed.
In claim 8, line 1, note that it is unclear how “a plurality of bias lines, as recited herein relates to “at least one bias line” as recited in independent claim 1 (i.e. the plurality of bias lines is a part of the at least one line, the plurality of bias lines is separate and distinct from the at least one bias line, etc.) and thus appropriate clarification is needed; line 3, note that the recitation of “is a same as that …” is vague in meaning and thus appropriate clarification is needed.
In claim 8, lines 2, 3 and in claim 9, line 2, note that the recitation of “two opposite sides of (a/the) trace” is vague in meaning, respectively at these instances and thus appropriate clarification is needed.
In claims 11, 12, it is noted that the respective recitation of “a (first/second) line spacing” is vague in meaning at these instances, especially since the configuration of the “bias line” (i.e. claim 11) or the “delay line” (i.e. claim 12) has not been specified as to give meaning to “a line spacing” and thus appropriate clarification is needed.
The following claims have been found to be objectionable for reasons set forth below: 
In claim 1, lines 4, 6, 12 and in claims 4, 5, 19, line 3 in each claim, note that the term “close” should be rewritten as --closest--, respectively at these instances for an appropriate characterization.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

( (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 13; 16, 17, 19, 20 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Sun. 
Sun (i.e. FIG. 1a, 1b) discloses a phase shifter, comprising: a first substrate (i.e. second base substrate 6) having a reference electrode (i.e. shielding layer 5) formed on a surface thereof; a second substrate (i.e. first base substrate 1) having a delay line (i.e. serpentine shape microstrip line 2); a medium (i.e. liquid crystal layer 4) disposed between the first and second substrates, as evident from Fig. 1b; a bias line (i.e. control signal lines 3) disposed on the same surface of the second substrate (1) as the delay line (2), asper claim 3. As evident from Fig. 1a, the bias line (3) is arranged adjacent to the delay line (2), such that the bias line partially overlaps with a projection of a portion of the reference line (5), while the bias line does not over overlap with a projection of the delay line (2). In operation, when electrical signals are applied to the delay line (2) and reference electrode (5) through the bias line (3), then electric fields are formed between the delay line (2) and bias lines (3) relative to the reference electrode (5) over a microwave transmission range, as far as such terminology can be understood. Regarding claim 2, as evident from Fig. 1a, a horizontally oriented bias connection line connects with the delay line (2). Regarding claims 4, 5, 6, 19, 20, as evident from Fig. 1a, any one of the vertically oriented strips of the bias line can constitute a bias lead-in line formed in the same layer as the delay line (2). Regarding claim 13, as evident from Fig. 1b, note that the vertically oriented strips of the bias line are parallel to vertically oriented portions of the delay line (2). Regarding claim 17, note related Fig. 4 discloses an antenna including a plurality of phase shifters (i.e. 11, 12, …43, 44) of the type described with respect to Figs. 1a & 1b.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Fang et al. 
Sun discloses a phase shifter arrangement usable with an antenna, but does not disclose that the antenna is a patch electrode arranged on a side of the substrate away from the medium and an opening disposed within the reference electrode corresponding to the location of the patch electrode.
Fang et al (i.e. Fig. 2) discloses a liquid crystal antenna including a patch electrode (i.e. radiation patch 21) disposed on a surface of a substrate (i.e. first substrate 24) opposite to the liquid crystal medium (i.e. 28), where a reference electrode (i.e. ground electrode 25) includes an opening (i.e. radiation groove 22) formed therein at a position corresponding to the patch electrode (21).
Accordingly, it would have been obvious in view of the references, taken as a whole, to have modified the generic antenna elements in Sun to have taken a specific form of a patch electrode having an opening corresponding to the patch electrode, as taught by Fang et al. Such a modification would have been considered an obvious substitution of a specific (i.e. patch electrode) art recognized antenna arrangement in place of a generic antenna arrangement, especially since the generic nature of the antenna arrangement in Sun would have suggested that any art recognized equivalent antenna arrangement (e.g. such as the patch electrode antenna arrangement in Fang et al) would have been usable therewith, thereby suggesting the obviousness of such a modification.
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee